DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-30 and 32-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ano et al (US 20180214505 A1).
In regard to claims 24, 33 and 41, Ano et al discloses obtaining protein from the sake kasu:
[0037] The composition obtained by the step of obtaining, by hydrolyzing the protein, the dipeptide having the amino acid sequence represented by LH, DV or MH, or the oligopeptide including the amino acid sequence as the core sequence, or the pharmaceutically acceptable salt or the solvate thereof may be sake kasu.
[0038] The second embodiment of the production method of the present invention is a method for producing a composition for relieving or preventing a condition caused by stress and provides the production method comprising a step of allowing sake kasu containing a dipeptide having an amino acid sequence represented by LH, DV or MH, or an oligopeptide including the amino acid sequence as a core sequence, or a pharmaceutically acceptable salt or a solvate thereof to be contained in the composition.
[0039] The method may further comprise a step of purifying and concentrating the sake kasu containing the dipeptide having the amino acid sequence represented by LH, DV or MH, or the oligopeptide including the amino acid sequence as the core sequence, or the pharmaceutically acceptable salt or the solvate thereof.
[0055] The dipeptide or the oligopeptide used in the present invention may be those obtained by chemical synthesis or may also be those obtained by chemically or enzymatically decomposing proteins and polypeptide raw materials derived from milk, soybean, wheat, egg, meat of livestock, fish meat, seafood, barley, rice, sweet potato or potato. Specifically, all the sequences of the dipeptide or the oligopeptide used in the present invention are included at least in any of α casein, β casein, κ casein, lactoglobulin, lactalbumin, immunoglobulin, lactoperoxidase, lactoferin and albumin of milk protein, glycinin and conglycinin of soybean protein, gliadin and glutenin of wheat protein, lipovitellin of egg yolk protein, ovalbumin, ovomucoid, ovotransfenrin, mucin, lysozyme of egg white protein, collagen of chicken protein, globulin of barley protein, glutelin of rice protein, sporamin of sweet potato protein and thus the dipeptide or the oligopeptide can be prepared by acid hydrolyzing or enzymatically treating a food product or a food product raw material containing these. For example, a skim milk powder or a defatted soybean protein is dissolved and suitably treated enzymatically to obtain a composition containing about 1% of the above dipeptide or the oligopeptide. In the above decomposition, the fermentation is obviously included and examples of the food product composition obtained by fermenting a protein-containing raw material include alcohols, sake kasus, misos, nare-zushis (fermented sushi), yogurts, cheeses, fermented milks, fermented soybeans, vinegars, kojis (malted rice), soy sauces (including fish sauce), fermented fishes such as shiokara (salted fish guts) and anchovy, fermented meats such as salami and aged meats. These compositions may be used directly or may further be purified and concentrated to any degree and used. The purification and concentration means to increase a content of the dipeptide or the oligopeptide in the composition using units such as separation, fractionation, extraction, dialysis, salting out, reprecipitation or membrane process, and a plurality of units thereof may be carried out in combination. Extraction (more preferably water extraction) and membrane process are selected as preferable means.

[0064] The production of alcohols herein includes (i) a method in which a raw material is subjected to the primary treatment (decomposition treatment by the addition of an enzyme and a microorganism or decomposition treatment by an enzyme derived from a raw material itself) and, after solid-liquid separation, the liquid is subjected to a fermentation step to obtain an alcohol such as whiskies and fruit wines, and (ii) a method in which a raw material subjected to the primary treatment (decomposition treatment by the addition of an enzyme and a microorganism or decomposition treatment by an enzyme derived from a raw material itself) is subjected to a fermentation step by further adding the raw material, an enzyme and a microorganism and, after fermentation, the solid-liquid separation and distillation are carried out to obtain an alcohol such as Japanese rice wine and shochu. The lees of alcohols of the present invention may be those obtained by either (i) or (ii), but those obtained by (ii) are preferable. The solid obtained in (i) includes whisky lees and grape pomace, and the solid obtained in (ii) includes sake kasu of Japanese rice wine and shochu kasu. In the present Description, the lees of alcohols are collectively termed sake kasu.

Hence, Ano et al  discloses a method of separating one or more components from a mold-fermented composition (for example sake), comprising:
separating from a mold-fermented composition (for example fermented sake, moromi) a first separation composition (liquid sake) during the process of producing a final version of the mold-fermented composition; and
isolating or separating a second separation composition (sake kasu) from the first separation composition, the second separation composition comprising a first separation component (protein) and a second separation component (the rest after protein separation or further fractions);
wherein the first separation component and the second separation component are each selected from the group consisting of mold, yeast and residual undigested protein.
In regard to the limitation of “wherein the first separation component and the second separation component combined are greater than 50 wt% of the second separation composition” and claims 32, 34, it is noted that:
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 25-28, 35-38, 42-45, Ano et al discloses:
... fermenting a protein-containing raw material include alcohols, sake kasus, misos, nare-zushis (fermented sushi), yogurts, cheeses, fermented milks, fermented soybeans, vinegars, kojis (malted rice), soy sauces (including fish sauce), fermented fishes such as shiokara (salted fish guts) and anchovy, fermented meats such as salami and aged meats ([0055]). 
In regard to claims 29-30, 39-40, 46-47, Ano et al discloses obtaining protein from the sake kasu:
The composition obtained by the step of obtaining, by hydrolyzing the protein, the dipeptide having the amino acid sequence represented by LH, DV or MH, or the oligopeptide including the amino acid sequence as the core sequence, or the pharmaceutically acceptable salt or the solvate thereof may be sake kasu [0055].

The solid obtained in (i) includes whisky lees and grape pomace, and the solid obtained in (ii) includes sake kasu of Japanese rice wine and shochu kasu. In the present Description, the lees of alcohols are collectively termed sake kasu [0055].


Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ano et al (US 20180214505 A1) as applied to claim 24 above and further in view of Segard et al (US 4636390 A).
Ano et al does not disclose separation of yeast. Segard et al discloses:
Protein foods are made from cereals by (a) milling the cereal and steeping the milled material in water; (b) mechanically separating the mixture from (a) to produce a sediment (I) containing the major proportion of the insoluble material and starch A, and a suspension (II) containing at least 60% of the nitrogeneous material initially present; (c) subsequently separating the suspension (II) to form an insoluble fraction (III) containing at least 60% of the proteins initially present and a supernatant fraction (IV); (d) mixing the sediment (I) with the supernatant fraction (IV) to form a suspension (V) containing at least 90% of the starch initially preset; (e) hydrolyzing the starch in the suspension (V) by addings thermally stable amylase; (f) separating the hydrolysis mixture from stase (e) to provide a supernatant hydrolysate (VI) and an insoluble fraction (VII); (g) fermenting the insoluble fraction (VII) after suspending it in water to cause an enrichment in yeast protein and (h) separating the fermented suspension from (g) into a recyclable effluent and a sediment comprising high grade food protein (Abstract).

One of ordinary skill in the art have been motivated to modify Ano et al in view of Segard et al and to further separate yeast from the sediment as valuable fraction of the sediment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791